Exhibit 10.273

Portions of this exhibit marked [*] are requested to be treated confidentially.

MUDELTA MASTER SERVICES AGREEMENT

This MUDELTA MASTER SERVICES AGREEMENT (“Agreement”), effective as of
November 16, 2009 (“Effective Date”), is by and between Janssen Pharmaceutica,
N.V., a corporation organized and existing under the laws of Belgium whose
principal place of business is at Turnhoutseweg 30, 2340 Beerse, Belgium
(“Janssen”), and PPD Therapeutics, Inc., a Delaware corporation having an office
at 3900 Paramount Parkway, Morrisville, North Carolina 27560 (“PPD”). Janssen
and PPD are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

WHEREAS, PPD is a company which specializes in the development of compounds in
many indications; and

WHEREAS, Janssen is in the business of performing research aimed at discovering,
developing and manufacturing pharmaceutical products, and has proprietary or
license rights relating to certain technology used in such research and
compounds discovered or developed in such research; and

WHEREAS, Janssen and PPD entered into a Development and License Agreement,
effective November 16, 2009, relating to the development and license of a
certain compound identified as [*] (the “MUDELTA License”);

WHEREAS, Janssen and PPD entered into a MUDELTA Quality Agreement, effective
November 16, 2009, relating to quality assurance and quality control activities
related to the Services and Products conducted hereunder (the “MUDELTA Quality
Agreement”); and

WHEREAS, in furtherance of the obligations of the Parties under the MUDELTA
License, PPD would like to engage Janssen and its Affiliates to perform Services
(as defined below), and Janssen is willing to provide Services to PPD pursuant
to the terms of this Agreement;

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

All capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the MUDELTA License. As used throughout this Agreement,
each of the following terms shall have the respective meaning set forth below:

1.01 “Applicable Laws” means all laws, rules, regulations, and guidelines of the
United States (including but not limited to those enforced by the FDA) and any
other jurisdiction in which Services are rendered under this Agreement,
including but not limited to those applicable to the provision of Services
hereunder (including but not limited to those concerning the manufacture,
shipping, or handling of products for human therapeutic use).

1.02 “Costs” means, with respect to Janssen’s supply of Product and/or provision
of Services hereunder, Janssen’s reasonable, documented costs, including but not
limited to such costs of all raw materials, intermediates, reagents, solvents,
excipients, comparators, packaging and labeling supplies, shipping expenses, and
externally contracted materials or services and labor used or consumed in
provision of Services, including all overhead amounts reasonably allocable to
such Products and/or Services hereunder, provided that (i) all of the foregoing
shall be calculated in accordance with U.S. GAAP and (ii) such costs shall not
include any costs for lot failures, batch failures, or other quality control,
production, or performance failures to the extent such failures result from any
factors reasonably within Janssen’s (or its Affiliates’ or third party
contractors’) control or any negligence, intentional misconduct, or breach of
this Agreement by Janssen, any Affiliate thereof, or any employees, agents,
contractors, directors, officers, or other representatives of any of the
foregoing.

1.03 “Deliverables” (each, a “Deliverable”) shall mean itemized parts or
portions of the obligations to supply Products and/or perform Services which are
designated in a Work Order.

1.04 “Deliverable Dates” (each, a “Deliverable Date”) shall mean a date for a
particular Deliverable to be completed by Janssen or provided to PPD (or its
designee).

 

2



--------------------------------------------------------------------------------

1.05 “Intellectual Property” shall mean intellectual property, including without
limitation trade secrets, know-how, technology, processes, data, improvements,
and regulatory and other information, whether or not protected by patents, that
is necessary for making, using, or marketing any Licensed Product. “Intellectual
Property Rights” shall mean patent applications, patents, trade secret rights,
and other exclusive rights pertaining to Intellectual Property.

1.06 “Product” shall mean any material, including CTM, API, comparators and
placebos relating to the Development of a Licensed Product to be produced by
Janssen, and its Affiliates and subcontractors and supplied to PPD.

1.07 “Records” shall mean all books, records (including training records), data,
reports, pictures and other documents (both in electronic and paper form)
relating to the Services.

1.08 “Services” shall mean any services including but not limited to
manufacturing, synthesis development, optimization, formulation, analytical
method development, release testing, stability protocols and testing, packaging,
labeling and shipping relating to the Licensed Product to be performed by
Janssen, its Affiliates and subcontractors on behalf of PPD.

1.09 “Work Order” shall mean a work order mutually agreed to in writing by the
Parties referencing this Agreement, describing the process, details, or
specifications of the Services and/or Products, and the other particular terms
agreed to by the Parties, including but not limited to (i) an estimate of Costs,
(ii) Deliverables, and (iii) Deliverable Dates related to the Services and/or
Products to be provided thereunder.

ARTICLE 2

PROVISION OF SERVICES AND SUPPLY OF PRODUCT

2.01 Work Orders. The Products to be supplied and/or the Services to be
performed under this Agreement shall be detailed or specified in one or more
Work Orders, the first of which is attached to this Agreement as Exhibit A. Work
Orders under this Agreement shall be issued in writing and shall reference this
Agreement and shall become effective upon the signature of both Janssen and PPD.
Any Work Order, or any part thereof, may be revised, supplemented or amended as
reasonably required to achieve the Development Plan, but only through a Work
Order amendment mutually agreed to in writing by both Parties (an “Amendment”),
provided that Janssen shall not withhold their agreement to any Amendment to

 

3



--------------------------------------------------------------------------------

the extent reasonably necessary to enable PPD’s performance of the Development
Plan in a manner resulting in the generation of the Option Criteria. In the
event that PPD requests an Amendment to a given Work Order, the Parties shall
draft a written change order (“Change Order”) containing an estimate of any Cost
changes, effects on existing Deliverables and associated Deliverable Dates, as
applicable. The Change Order will be the basis of the Amendment to the
applicable Work Order and, upon the Parties agreement with respect to such
Amendment, the services set forth therein shall be deemed to be Services as part
of such Work Order. In the event there is a dispute regarding the Change Order
or its terms, the dispute shall be resolved as specified in Article 14. In the
event of any inconsistency between the terms of a Work Order and this Agreement,
the terms of this Agreement shall govern.

2.02 Performance. Janssen shall (i) use Diligent Efforts to supply Products
and/or perform all Services as specified in any applicable Work Order and
(ii) provide or complete each Deliverable, as applicable, by the relevant
Deliverable Date.

2.03 Subcontractors. PPD understands that Janssen may need to use or retain
subcontractors or other third parties to perform or assist Janssen in the
performance of the Services. Janssen shall be primarily responsible to PPD for
the supply of Products and/or the performing the Services. Any Affiliate of
Janssen may supply the Products and/or the conduct the Services as recited in
the applicable Work Order referencing this Agreement; in such event, the word
“Janssen” as used herein shall be understood as referring to the Affiliate
supplying the Products and/or the conducting such Services under the Work Order.
Janssen may, at its sole discretion, designate and cause its Affiliates, or
designate and cause a contract research or manufacturing organization, to supply
the Products and/or perform all or part of the Services pursuant to the
applicable Work Order, provided, however, that (i) Janssen shall ensure that all
contracts with subcontractors include terms and provisions consistent with this
Agreement and reasonably sufficient to ensure Janssen’s compliance with this
Agreement and (ii) Janssen remain fully responsible and liable for its
Affiliates’ and any subcontractors’ compliance with the provisions of this
Agreement and performance of Janssen’s obligations hereunder. Any act or
omission by any Affiliate or subcontractor with respect to any matters related
to this Agreement shall be deemed the acts or omissions of Janssen, and Janssen
shall be responsible and liable for any breach of the terms of this Agreement by
any Affiliate or subcontractor as if such breach had been that of Janssen.

 

4



--------------------------------------------------------------------------------

2.04 Technical Representatives. Each Party shall designate a suitably skilled
technical representative, whose duties shall include, but not be limited to,
(a) reporting on the progress of Product(s) being supplied and/or the Services
being performed under the Work Orders, (b) discussing modifications of
development activities and (c) providing reasonable, consultation and discussion
with respect to regulatory compliance, quality assurance/quality control
processes and procedures, and technology transfer, including but not limited to
as needed to enable and assist PPD’s efforts to maintain and/or obtain
Regulatory Approvals for Licensed Products. The technical representatives shall
meet weekly by telephone, video conference or in person, unless otherwise agreed
to in writing by the Parties. In-person meetings will alternate between sites
designated by each Party. Each Party shall bear all expenses of its personnel
arising from any in-person meetings. In addition, if Janssen or any Affiliate
thereof determines that it may be unable to complete or provide a particular
Deliverable by the applicable Deliverable Date, Janssen shall (x) notify PPD of
the circumstances concerning such potential delay, (y) meet with PPD to discuss
the effects of such delay on the Development of the Licensed Product, and
(z) take actions to mitigate the adverse effects of such delay, subject to
(i) PPD’s prior consent (not to be unreasonably withheld) and (ii) Section 2.01
with respect to any mitigating actions requiring a change to any Work Order.

ARTICLE 3

COSTS FOR PRODUCT AND SERVICES

3.01 Price. In consideration for the Products being supplied and/or the Services
to be performed by Janssen, PPD shall pay Janssen the Costs for the supplied
Product and/or the performed Services, [*]. The Cost of any subcontractor or
other Third Party utilized by Janssen to perform any portion of a Work Order
that is designated as being performed at Janssen’s Cost shall be entirely borne
by Janssen [*]. Janssen will invoice PPD on a monthly basis for the actual out
of pocket Costs of starting materials, key reagents, comparators, third party
services and FTE Costs (only for those Deliverables for which PPD has total or
partial funding obligations)

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

5



--------------------------------------------------------------------------------

incurred by Janssen in the performance of its obligations under a Work Order.
Upon completion of a Deliverable, Janssen will invoice PPD for all Costs of such
Deliverable to be borne by PPD, less actual Costs previously invoiced. It is
understood by both Parties that the Costs listed in the Work Orders are
Janssen’s estimate of its Costs to supply Products and/or provide Services under
the Work Orders (which may be on a Deliverable-by-Deliverable basis); however
Janssen agrees that the invoiced FTE Cost for each Deliverable shall not exceed
such estimates provided in the applicable Work Order by more than [*] percent
([*]). FTEs to be included in Costs to be borne by PPD hereunder will be billed
at a rate of $[*] ([*] US dollars) per year, prorated for any portions thereof,
and will be billed to PPD based on FTEs used for Services rendered. Exhibit A
sets forth the initial Work Order.

3.02 Effect of Janssen’s Termination Of Its Right To Develop And Commercialize
The Licensed Product.

(a) In the event Janssen terminates its right to Develop and Commercialize the
Licensed Product prior to the delivery by PPD of the Phase II Report to Janssen
pursuant to the License Agreement, Janssen will continue to supply Products
and/or perform Services until the Phase II Trial is completed by PPD, but in no
event less than [*] ([*]) days from the termination notice from Janssen, unless
such Work Order(s) are earlier terminated pursuant to Sections 6.02, 6.03 or
6.04.

(b) In the event Janssen terminates its right to Develop and Commercialize the
Licensed Product after the delivery of the Phase II Report, declines the Janssen
Option during the Janssen Option Period by written notice to PPD, or fails to
exercise the Janssen Option during the Janssen Option Period, Janssen will
continue to supply Products and/or perform Services for [*] ([*]) months after
such termination, notice, or failure to exercise, respectively. If PPD chooses
to have Janssen continue to supply Products and/or perform Services after the
[*] ([*]) months, a separate master services agreement and corresponding work
orders will need to be negotiated between the Parties at that time.

3.03 Payment Terms. Janssen shall submit reasonably detailed invoices setting
forth the amounts due under this Agreement, and such invoices will itemize the
out of pocket Costs

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

6



--------------------------------------------------------------------------------

and FTE Cost due for each Deliverable. PPD will pay the amount invoiced in
accordance with this Agreement to Janssen within forty-five (45) days from
receipt of each invoice. Janssen shall send original invoices to: PPD
Therapeutics, Inc., Attn: Howard Brand, 3900 Paramount Parkway, Morrisville, NC
27560. After execution of the Agreement, Janssen may submit a completed request
for electronic funds transfer to PPD in a reasonable format, in which event PPD
shall make payments hereunder by electronic funds transfer according to the
information reasonably provided by Janssen on such request.

ARTICLE 4

MODIFICATIONS AND CHANGES TO THE PRODUCT/PROCESS

Over the course of this development program, Janssen will be making changes and
modifications typical to API and CTM development activities. Changes or
modifications to the method or process of manufacture or production of the
Product or to the analytical specifications and methodology that may impact the
Regulatory Filings, including the identity, potency, purity, quality, safety,
efficacy, strength or fitness for use of the Product will be mutually discussed
by both Parties and be subject to PPD’s prior written approval. PPD will be
responsible for notifying regulatory authorities regarding agreed-upon changes
as required.

ARTICLE 5

REPORTS AND ACCESS

5.01 Reports. Janssen will provide to PPD summaries of all work performed in
satisfaction of its obligations under a Work Order. Such summaries shall be in
sufficient detail and provided upon PPD’s request, as is necessary for PPD to
comply with reporting requirement for regulatory or governmental agencies.
Janssen will provide the analytical method development reports and procedures,
including the system suitability requirements, and current Product
specifications upon request. Janssen will also provide to the designated PPD
laboratory a reference standard in accordance with Janssen policies and
procedures for use in Product testing during the analytical method transfer.

5.02 Access. At the reasonable request of PPD, Janssen will provide PPD, or
grant PPD access to, the detailed information related to such work.

 

7



--------------------------------------------------------------------------------

ARTICLE 6

TERM AND TERMINATION

6.01 The term of this Agreement shall run from the Effective Date until the
completion of all work under any Work Orders referencing this Agreement, unless
terminated earlier in accordance with the provisions of the following article.

6.02 Termination of the MUDELTA License. Upon termination of the MUDELTA
License, this Agreement shall terminate.

6.03 Work Order Termination.

(a) At any time during the first [*] ([*]) months of the PPD Option Period under
the MUDELTA License, PPD shall be entitled to terminate this Agreement or any
Work Order upon 30 days’ written notice to Janssen.

(b) If PPD has delivered the Phase II Report to Janssen and PPD fails to
terminate any and all Work Orders within [*] ([*]) months after any commencement
of the PPD Option Period following such delivery by PPD, this Agreement shall
terminate and any Work Order referencing this Agreement shall terminate.

(c) Upon the exercise by Janssen of the Janssen Option under the MUDELTA
License, this Agreement shall terminate and any Work Order referencing this
Agreement shall terminate.

6.04 Termination for Breach. This Agreement may be terminated upon a Party
providing written notice to the other Party of its intent to terminate and
stating the grounds therefore if the other Party shall materially breach or
materially fail in the observance or performance of any representation,
warranty, guarantee, covenant or obligation under this Agreement or the MUDELTA
Quality Agreement and not cure such breach or failure within the applicable time
period specified in the following sentence or, in the case of any failure by
Janssen to provide or complete a Deliverable by the applicable Deliverable Date,
provide a written plan to PPD for the resolution of such failure within [*]
([*]) business days after receipt of such notice from PPD. The Party receiving
notice of a material breach shall have [*] ([*]) days from the date of receipt
of such notice to cure the breach or failure, provided that, notwithstanding the
foregoing, with respect to any failure by Janssen to complete or provide a
Deliverable by the

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

8



--------------------------------------------------------------------------------

applicable Deliverable Date, Janssen shall present a written plan to PPD for
resolution of the failure within [*] ([*]) business days after receipt of such
notice from PPD and Janssen shall have [*] ([*]) days following the delivery of
such written plan to PPD within which to cure such failure by completing or
providing the applicable Deliverable. In the event such written plan, if
applicable, is provided and such breach or failure is cured within the
applicable period pursuant to this Section 6.04, the notice shall not be
effective to terminate this Agreement.

6.05 Insolvency. This Agreement may be terminated by either Party upon [*] ([*])
days’ written notice to the other Party: (i) in the event that the other Party
shall (a) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (b) make a general assignment for the
benefit of its creditors, (c) commence a voluntary case under the United States
Bankruptcy Code, as now or hereafter in effect, or any foreign equivalent
thereof (the “Bankruptcy Code”), (d) file a petition seeking to take advantage
of any law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or readjustment of debts (the “Bankruptcy Laws”), (e) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in any involuntary case under the Bankruptcy Code, or
(f) take any corporate action for the purpose of effecting any of the foregoing;
or (ii) if a proceeding or case shall be commenced against the other Party in
any court of competent jurisdiction seeking (a) its liquidation, reorganization,
dissolution or winding-up, or the composition or readjustment of its debts,
(b) the appointment of a trustee, receiver, custodian, liquidator or the like of
the Party or of all or any substantial part of its assets, or (c) similar relief
under any Bankruptcy Laws, or an order, judgment or decree approving any of the
foregoing; or (iii) if an order for relief against the other Party hereto shall
be entered in an involuntary case under the Bankruptcy Code.

6.06 Effect of Termination.

(a) In the event of the termination under Section 10.2 of the MUDELTA License by
PPD or the termination under Section 6.04 of this Agreement by PPD, Janssen
shall, complete or wind-down its activities hereunder as reasonably requested by
PPD in writing and, upon such termination, provide to PPD all Products and other
work product or Deliverables of any kind

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

9



--------------------------------------------------------------------------------

generated by Janssen up to the date of termination. In the event PPD terminates
a Work Order under Section 6.04, Janssen shall transfer to PPD any technical
information deemed necessary by PPD, in its sole discretion, to enable a third
party to continue the Services described in the terminated Work Order. Such
transfer shall be pursuant to Section 5.2(c) of the MUDELTA License. Upon such
termination, Janssen will invoice PPD for all Costs incurred or irrevocably
obligated thereunder, but in no event more than the total amount specified in
the applicable Work Order(s).

(b) In the event of the termination of this Agreement or any Work Order, other
than as set forth in Section 6.06(a), Janssen shall complete or wind-down its
activities hereunder and minimize the Costs to PPD. Upon termination no further
obligations under this Agreement or such Work Order (as the case may be) shall
be incurred by Janssen. Upon such termination, Janssen will invoice PPD for all
Costs incurred or irrevocably obligated thereunder, but in no event more than
the total amount specified in the applicable Work Order(s).

(c) Notwithstanding the termination of this Agreement for any reason, each Party
hereto shall be entitled to recover any and all damages which such Party shall
have sustained by reason of the breach by the other Party hereto of any of the
terms of this Agreement. Termination of this Agreement for any reason shall not
release either Party hereto from any liability which at such time has already
accrued or which thereafter accrues from a breach or default prior to such
expiration or termination, nor affect in any way the survival of any other
right, duty or obligation of either Party hereto which is expressly stated
elsewhere in this Agreement to survive such termination. In the case of a
termination under Section 6.03 above, the non-defaulting Party may pursue any
remedy available in law or in equity with respect to such breach.

6.07 Survival. The following provisions of this Agreement shall, in addition to
any provisions specified elsewhere in this Agreement as surviving termination
hereof in certain circumstances, survive any termination or expiration hereof:
Articles 1, 8, 10, 11, 13, 14, and 15 and Sections 2.03 (with respect to
Janssen’s responsibility and liability for its Affiliates’ and any
subcontractors’ compliance with the provisions of this Agreement and performance
of Janssen’s obligations hereunder), 6.06, 6.07, 9.01, 9.02(b), 9.02(c), 9.03,
9.04, and 9.05.

 

10



--------------------------------------------------------------------------------

ARTICLE 7

DELIVERY

7.01 Delivery. All reasonable, documented charges for packing, hauling, storage,
bar coding, and transportation of Product(s) to a point of delivery shall be
paid by PPD and are included in the price set forth in the applicable Work
Order(s), unless otherwise agreed to by the Parties. All shipments by Janssen
shall be accompanied by a packing slip, which shall describe the Products
included therein, state the purchase order number (if needed), and show the
shipment’s destination. In making shipments under this Agreement, Janssen and
any subcontractor shall comply with the terms of this Agreement and with PPD’s
written shipping instructions. Janssen and any subcontractor shall also comply
with GMP and all Applicable Laws, including but not limited to laws, rules, and
regulations applicable to the transportation hereunder of hazardous materials
and dangerous goods. Janssen shall use a carrier reasonably designated by
Janssen, and that carrier shall invoice Janssen directly for transportation
services in accordance with Janssen’s contract with that carrier. In the event
of loss or damage to shipments via Janssen’s designated carrier, Janssen shall,
as between the Parties, bear all risk of loss or damage in transit, and any
claims for freight loss or damage shall be filed with the carrier by Janssen.
PPD shall reasonably assist with such claims if requested to do so by Janssen.
Where shipments hereunder can be shipped at lower cost using PPD’s designated
carrier, Janssen shall, if and as consented to by PPD, such consent not to be
unreasonably withheld, ship via such carrier and PPD shall pay such carrier’s
invoices directly (and the budget for such Work Order shall be reduced by an
amount equal to any corresponding shipping costs originally intended to be
passed through Janssen to PPD). In the event of loss or damage in transit to
shipments via PPD’s designated carrier, PPD shall, as between the Parties, bear
the risk of loss or damage in transit, and any claims for freight loss and
damage claims shall be filed with the carrier by PPD. Janssen shall reasonably
assist with such claims if requested to do so by PPD. For purposes of this
section, the term “carrier” shall include other providers of transportation
services, such as forwarders, brokers and customs brokers. Notwithstanding the
foregoing, if delivery of any Product to its appointed destination is delayed by
more than five (5) business days, excluding delays at customs or other areas
outside the reasonable control of Janssen, from the designated delivery date,
PPD shall have the right to change the designated carrier used by Janssen to a
carrier selected by PPD for future shipments, Janssen shall ship Product via
such carrier and PPD shall bear all risk of loss or damage in transit.

 

11



--------------------------------------------------------------------------------

7.02 Shipment. Except as provided in Section 7.01, the risk of loss with respect
to Product shall remain with Janssen until Product is delivered to PPD. Delivery
to PPD shall, for purposes of Product provided by Janssen or its Affiliates
under this Agreement, include delivery to a PPD facility or any other site
designated by PPD. Janssen will pack all Products ordered hereunder in a manner
suitable for shipment and sufficient to enable the Product to withstand the
effects of shipping, including handling during loading and unloading and as may
otherwise be noted in the applicable specifications and/or certificate of
analysis provided in accordance with the Work Order or MUDELTA Quality Agreement
executed by the Parties in conjunction herewith.

ARTICLE 8

RECORDS, AUDITS AND INSPECTIONS

8.01 Records Retention. Janssen shall maintain, and shall cause any approved
subcontractors to maintain, all Records generated with respect to the supply of
Products and/or performance of the Services, for not less than [*] ([*]) years
following completion of all Services and provision of all Products and other
Deliverables under the applicable Work Order and as are necessary to comply with
GMP, all Applicable Laws and all applicable laws, rules, and regulations in each
country where the Product is being Developed or Commercialized (the “Retention
Period”). Thereafter, Janssen will not destroy such Records without giving PPD
prior written notice and a reasonable opportunity to further store such records
or transfer such records at PPD’s expense.

8.02 Audit of Books. PPD shall have the right to audit, through its
representatives, agents, or designated auditors, during regular business hours
and upon reasonable prior written notice, Janssen’s financial records relating
solely to Costs associated with this Agreement and any Work Order within [*]
([*]) years of expiration or termination of this Agreement. If any audit reveals
that Janssen collected more from PPD than it was entitled to collect under any
Work Order, Janssen shall promptly reimburse such PPD for the amount of any
overcharges. Janssen shall also pay PPD interest at the rate of [*] percent
([*]%) per month on such amount, but in no event to

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

12



--------------------------------------------------------------------------------

exceed the highest lawful rate of interest, calculated from the date the amount
was paid to Janssen until the date of actual reimbursement to PPD. In the event
that any such audit or examination reveals that Janssen collected [*] percent
([*]%) or more than what it was entitled to collect under any Work Order,
Janssen shall also reimburse PPD for the cost of such audit in addition to the
other amounts owed pursuant to this Section.

ARTICLE 9

QUALITY/DEFECTIVE PRODUCT/INSPECTIONS/TESTING

9.01 Quality. The quality control of the Products will be governed by the
MUDELTA Quality Agreement.

9.02 Regulatory.

(a) Where applicable, all facilities utilized by Janssen to provide Services or
manufacture or supply Products shall comply with and satisfy all requirements
under GMP and all Applicable Laws concerning the manufacture of pharmaceutical
for human use, including the maintenance of such standards or requirements
sufficient to pass any inspection pursuant to such requirements. During the term
of this Agreement, Janssen shall, with respect to each facility used in the
provision of Services or manufacture or supply of Products, obtain and maintain
all licenses, registrations, and other authorizations required to operate a GMP
facility under Applicable Laws. Janssen shall be responsible for all costs and
fees related to obtaining and maintaining regulatory permits, certificates,
approvals, or other authorizations required to manufacture Products, and/or
qualify any manufacturing sites for the manufacture of Products, under this
Agreement in compliance with GMP and all Applicable Laws.

(b) As a result of any audit or inspection of Janssen, or any request or inquiry
made to Janssen, by any regulatory or governmental agency with respect to any
Products manufactured, or any Services provided, by Janssen under this
Agreement, Janssen will be responsible for any reporting of issues or events, or
responding to any inquiries or requests, regarding the manufacture of Products
or performance of Services, as applicable, to the FDA or any other applicable
regulatory or governmental authorities to the extent required in accordance with
GMP and Applicable Laws. Janssen shall notify PPD of any such issues, events,
inquiries

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

13



--------------------------------------------------------------------------------

or requests within three (3) business day of identifying the issue or event, or
receiving the inquiry or request. Further, Janssen shall furnish to PPD a copy
of any reports submitted to the FDA or any other applicable regulatory or
governmental authorities as soon as reasonably possible following such
submission, but in any event no later than three (3) business days. PPD shall be
provided an opportunity to review and comment on any and all such responses
reasonably in advance of their submission by Janssen, which Janssen agrees to
consider in good faith. Janssen also shall advise PPD of any occurrence or new
information which arises out of the provision of Services (including in process,
release or stability), or other activities which may reasonably be expected to
have adverse regulatory compliance and/or reporting consequences concerning any
Services or Products.

(c) From the Effective Date until the expiration of the Janssen Option Period,
Janssen shall reasonably assist PPD in the finalization of the chemistry,
manufacturing, and controls portion of any and all Regulatory Filings or
correspondence (including but not limited to Regulatory Approvals or
applications therefor), as requested by PPD in conjunction with its preparation
and submission of such materials with respect to any Licensed Products. Janssen
shall provide PPD with all manufacturing procedures, controls for active and
inactive ingredients and finished dosage forms, chemistry and stability
information, and any other information to the extent necessary for the
preparation of Regulatory Approvals or Regulatory Filings.

9.03 Disposition of Defective Product. Delivery of Product by Janssen to PPD
shall constitute a certification by Janssen that the Product has been tested and
has been found to conform fully to the warranties provided in Section 12.01(a).
After a delivery of a shipment of any Product to PPD or a PPD designated
facility, PPD shall have thirty (30) days, at its option, to examine the Product
to determine if it conforms to the warranties provided in Section 12.01(a) and,
on the basis of such examination, to accept or reject the shipment. Any shipment
of Product which PPD does not reject within the applicable thirty (30) day time
period referenced above shall be deemed accepted. Upon acceptance, PPD shall
release Janssen from all claims for non-conformity, except to the extent any
failure of any Product to conform with the warranties provided in
Section 12.01(a) that does not result from PPD’s negligence, intentional
misconduct, failure to comply with Applicable Laws, or failure to comply with
any applicable handling

 

14



--------------------------------------------------------------------------------

specifications established in a written report or similar communication provided
to PPD could not have been identified by reasonable visual examination upon
delivery, but in no event longer than six (6) months after delivery of Product
to PPD (any such failure, a “Latent Defect”), in which event PPD shall not be
deemed to have released Janssen from all claims for non-conformity. If PPD is
deemed to have accepted Product in accordance with the third (3rd) sentence of
this Section 9.03 and, within six (6) months of delivery of Product to PPD,
identifies a Latent Defect with respect to such Product, PPD shall notify
Janssen thereof in writing within fifteen (15) days of becoming aware of such
Products’ failure to conform with warranties provided in Section 12.01(a). Upon
receipt of PPD’s written rejection of Product or notice of a Latent Defect, PPD
and Janssen will cooperate to exchange information regarding such Products’
failure. Unless Janssen reasonably objects to any such rejection or
identification by PPD within thirty (30) business days of PPD’s notice thereof
(in which case such rejection or identification shall be addressed under
Section 9.04 below), PPD shall return any such nonconforming Product to Janssen
at Janssen’s expense and Janssen shall, as elected by PPD in its sole
discretion, (i) supply PPD with replacement Product which conforms fully to the
warranties set forth in Section 12.01(a), at no additional cost to PPD, or
(ii) refund to PPD all amounts paid to Janssen with respect to the manufacture
and supply of such Products.

9.04 Independent Testing. If PPD rejects or identifies the Product as
nonconforming pursuant to Section 9.03 and Janssen provides notice to PPD under
Section 9.03 of Janssen’s objection to such rejection or identification, the
Parties shall negotiate in good faith to resolve such dispute for a period of at
least ten (10) business days following Janssen’s notice to PPD of such
objection. If PPD and Janssen fail to agree as to the Product’s conformance to
the warranties provided in Section 12.01(a) by the end of such ten (10) business
day period, either Party may deliver the Product to an independent third party
laboratory, acceptable to the other Party, such acceptance not to be
unreasonably withheld, delayed, or conditioned, for analytical testing to
confirm the Product’s conformance to the warranties provided in
Section 12.01(a). All reasonable, documented costs associated with such third
party testing shall be at PPD’s expense unless the tested Product is deemed by
such third party to not be in compliance with the warranties provided in
Section 12.01(a) or other requirements under this Agreement, in which case all
such costs, including reimbursement of freight and disposition costs, shall be
paid by

 

15



--------------------------------------------------------------------------------

Janssen. No inspection or testing of or payment for Product by PPD or any agent
of PPD shall constitute acceptance by PPD thereof, nor shall any such inspection
or testing be in lieu or substitution of any obligation of PPD for testing,
inspection and quality control that may be provided in the warranties provided
in Section 12.01(a) or under applicable local, state, or federal laws, rules,
regulations, standards, codes or statutes.

9.05 Corrective Action. In the event any governmental or other regulatory agency
shall request or order, or if PPD reasonably determines, based on communications
from or correspondence with any governmental or regulatory authority, to
undertake, any corrective action with respect to any Product, which shall
include but not be limited to any stock recovery or corrective action,
(collectively, all of the foregoing, “Corrective Action”), and the cause or
basis of such Corrective Action is attributable to a breach by Janssen of any of
its warranties, representations, or obligations contained herein, then Janssen
shall be liable, and shall reimburse PPD, for all reasonable costs of such
action, including but not limited to the cost of any Product which is affected
thereby and any cost of replacing such Product. Notwithstanding the foregoing,
if Janssen disputes PPD’s determination of a Corrective Action, the dispute
shall be resolved as specified in Article 14.

ARTICLE 10

PROPRIETARY RIGHTS

10.01 Packaging. PPD shall have the right to determine the appearance and text
of any labeling and packaging used in connection with the Product or any
finished product containing or contained in the Product. Janssen acknowledges
that PPD shall retain all rights to the trademarks, tradedress, copyrights, and
all other Intellectual Property that appear on or are otherwise used in
connection with the packaging of the Product pursuant to the MUDELTA License

10.02 Ownership of Intellectual Property Rights and Improvements. All
Intellectual Property rights to the Licensed Product, owned by Janssen prior to
the Effective Date, and which is used by Janssen in the performance of its
obligations under a Work Order shall remain the property of Janssen (“Janssen
IP”), subject to the terms of the MUDELTA License. PPD agrees not to assert
against Janssen any ownership interest in the Janssen IP. Ownership of all
inventions and discoveries derived from the Janssen IP shall be determined as
set forth in the MUDELTA License.

 

16



--------------------------------------------------------------------------------

ARTICLE 11

CONFIDENTIALITY

11.01 Nondisclosure of Confidential Information. All Information disclosed by
one Party to the other Party pursuant to this Agreement shall be the
“Confidential Information” of the disclosing Party. The Parties agree that
during the Term, and for a period of [*] ([*]) years thereafter, a Party
receiving Confidential Information of the other Party will (i) maintain in
confidence such Confidential Information to the same extent such Party maintains
its own proprietary industrial information of similar kind and value (but at a
minimum each Party shall use commercially reasonable efforts to do so), (ii) not
publish or otherwise disclose such Confidential Information to any Third Party
without prior written consent of the other Party, and (iii) not use such
Confidential Information for any purpose except those permitted by this
Agreement.

11.02 Exceptions. The obligations in Section 11.01 shall not apply with respect
to any portion of the Confidential Information that the receiving Party can show
by competent written proof:

(a) Was generally available to the public or otherwise part of the public domain
at the time it was disclosed to the receiving Party hereunder; or

(b) Was known to the receiving Party or its Affiliate, without obligation to
keep it confidential, prior to disclosure by the disclosing Party; or

(c) Is subsequently disclosed to the receiving Party or its Affiliate without
obligation to keep it confidential by a Third Party lawfully in possession
thereof and having the right to so disclose such Confidential Information
without breach of any obligation of confidentiality to the disclosing Party; or

(d) Became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party; or

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

17



--------------------------------------------------------------------------------

(e) Has been or was independently developed or discovered by employees of the
receiving Party or its Affiliates without the aid or use of all or any part of
such Confidential Information.

11.03 Authorized Disclosure. A Party may disclose the other Party’s Confidential
Information to the extent such disclosure is reasonably necessary in the
following instances:

(a) Filing or prosecuting Patents relating to Sole Inventions or Joint
Inventions;

(b) Regulatory Filings and prosecutions of the same;

(c) Prosecuting or defending litigation;

(d) To the extent such disclosure is required by applicable law or regulation,
valid court order or legal process, provided, however, that such Party gives the
other Party advance notice of such required disclosure, limits the disclosure to
that actually required, and cooperates, at the other Party’s expense, in the
other Party’s attempts to obtain a protective order or confidential treatment of
the Confidential Information required to be disclosed; or

(e) Disclosure, in connection with the performance of or exercise of rights
under this Agreement, to Sublicensees, manufacturers, collaborators,
contractors, employees, consultants, or other agents or representatives of a
Party or its Affiliates, each of whom prior to disclosure must be bound by
obligations of confidentiality and non-use at least as protective as those set
forth in this Article 8.

The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to investment bankers, counsel accountants, financial advisors, potential or
actual investors, potential or actual lenders, potential or actual acquirers,
acquisition targets, or merger targets, actual or potential Sublicensees, or
actual or potential other strategic partners, provided that they are bound by
obligations of confidentiality and non-use at least as protective as those set
forth in this Article 8. In addition, a copy of this Agreement or a notification
thereof may be filed or registered by either Party with any governmental or
regulatory authority, including but not limited to the Federal

 

18



--------------------------------------------------------------------------------

Trade Commission, the Justice Department, or the Securities and Exchange
Commission (or any similar foreign entity) if such filing is required by law or
regulation. In connection with any such filing, such Party shall (i) provide the
other Party a reasonable opportunity to review and comment on any potential
disclosure and (ii) use commercially reasonable efforts to obtain confidential
treatment of economic, trade secret, and other confidential or proprietary
information to the extent permitted by applicable laws, rules, and regulations
and the applicable governmental agency(ies). In any event, the Parties agree to
take all reasonable action to avoid disclosure of Confidential Information
except as permitted hereunder.

ARTICLE 12

REPRESENTATIONS AND WARRANTIES

12.01 Warranties. Janssen represents, warrants, and, if and as applicable,
covenants to PPD that:

(a) all Product supplied and Services performed in connection with this
Agreement shall meet all specifications set forth in the Work Order or otherwise
agreed upon by the Parties and the Product shall be manufactured in accordance
with GMP and all Applicable Laws, and all Services shall be provided in a manner
that complies with all Applicable Laws, GMP (if applicable), and the applicable
specifications established therefor in the Work Order or otherwise agreed upon
by the Parties;

(b) Janssen represents and warrants that it will not knowingly, use, in any
capacity in connection with the provision of Services under this Agreement the
services of any person or entity debarred or subject to debarment under GMP or
Applicable Laws;

(c) to its knowledge, neither Janssen nor any Affiliate thereof has received,
nor is aware of, any information which would or could reasonably be expected to
have a material adverse effect on the manufacture of any Products in accordance
with this Agreement;

(d) all necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other parties required to be obtained by Janssen to
perform its obligations under this Agreement have been obtained; and

(e) Janssen’s manufacture of a Product, or use of equipment or know-how or
practice of any method, process, or technology in performing the Services, under
this Agreement does not, to Janssen’s knowledge, infringe or misappropriate any
third party’s patent claims or other intellectual property rights.

 

19



--------------------------------------------------------------------------------

12.02 No Warranty by Janssen. EXCEPT FOR THE EXRPRESS WARRANTIES SET FORTH IN
THIS ARTICLE 12, JANSSEN GRANTS NO OTHER WARRANTIES, EXPRESS OR IMPLIED,
REGARDING MERCHANITABLITY AND FITNESS FOR ANY USE OF THE PRODUCT.

12.03 Execution and Performance of Agreement. Janssen and PPD each represents
and warrants to the other that it has full right, power and authority to enter
into and perform its obligations under this Agreement. PPD and Janssen each
further represents and warrants to the other that the performance of its
obligations under this Agreement will not result in a violation or breach of,
and will not conflict with or constitute a default under any agreement,
contract, commitment or obligation by which such Party is bound.

ARTICLE 13

INDEMNIFICATION; RESPONSIBILITY FOR AFFILIATES

13.01 Indemnification by Janssen. Janssen shall defend, indemnify and hold
harmless PPD and its Affiliates, and their respective directors, officers,
employees and agents (“PPD Indemnitees”), against any and all liabilities,
losses, claims, and causes of action, and any damages or costs directly arising
therefrom (including without limitation reasonable attorneys’ fees)
(collectively, all of the foregoing, “Claims”) due to any third party claim
directly resulting from (a) personal injury or death, to the extent caused by
use of any Product that was not manufactured in accordance with the
specifications established in any Work Order or by mutual agreement of the
Parties, GMP, Applicable Laws, and this Agreement; (b) breach by Janssen or any
Affiliate or subcontractor of either of the foregoing of any warranty,
representation, covenant or agreement made by Janssen in this Agreement; or
(c) any Janssen Indemnitee’s negligence, intentional misconduct, or failure to
comply with any Applicable Law, provided that Janssen shall not have any
obligation under this Section 13.01 to the extent any Claim results from
(a) breach by any PPD Indemnitee of any warranty, representation, covenant or
agreement made by PPD in this Agreement or (b) any PPD Indemnitee’s negligence,
intentional misconduct, or failure to comply with any Applicable Laws.

 

20



--------------------------------------------------------------------------------

13.02 Indemnification by PPD. PPD shall defend, indemnify and hold harmless
Janssen and its Affiliates, and their respective directors, officers, employees
and agents (“Janssen Indemnitees”), against any and all Claims due to any third
party claim directly resulting from: (a) personal injury or death to the extent
caused by PPD’s use of any Product; (b) breach by PPD or any Affiliate or
subcontractor of either of the foregoing of any warranty, representation,
covenant or agreement made by PPD in this Agreement; or (c) any PPD Indemnitee’s
negligence, intentional misconduct, or failure to comply with any Applicable
Laws, provided that PPD shall not have any obligation under this Section 13.02
to the extent any Claim results from (i) the use of any Product that was not
manufactured in accordance with or otherwise did not satisfy the warranties in
Section 12.01(a); (ii) breach by any Janssen Indemnitee of any warranty,
representation, covenant or agreement made by Janssen in this Agreement; or
(iii) any Janssen Indemnitee’s negligence, intentional misconduct, or failure to
comply with any Applicable Law.

13.03 Limitations. EXCEPT FOR CLAIMS OF PATENT INFRINGEMENT, BREACHES OF ARTICLE
11 OR 12, THE INDEMNIFICATION PROVIDED ABOVE, OR AS MAY BE EXPLICITLY PROVIDED
IN THE MUDELTA LICENSE, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY INCIDENTAL, INDIRECT, SPECIAL, OR CONSEQUENTIAL LOSSES OR DAMAGES
OF THE OTHER PARTY, WHETHER BASED UPON CONTRACT, NEGLIGENCE, OR ANOTHER THEORY
OF LAW. Furthermore, any Party seeking indemnification under this Article 13
shall inform the indemnifying Party in writing of the relevant claim in writing
as soon as reasonably practicable after it receives notice of the claim, shall
permit the indemnifying Party to assume direction and control of the defense of
the claim (including the right to select defense counsel, which counsel shall be
reasonably satisfactory to the indemnified Party, and the right to settle the
claim, provided such settlement does not admit fault or wrongdoing on the part
of any indemnitee, incur non-indemnified liability on the part of any
indemnitee, adversely affect any of the intellectual property rights subject to
this Agreement or the MUDELTA License, or otherwise adversely affect either
Party’s ability to perform its obligations under this Agreement or Develop or
Commercialize Licensed Products under the MUDELTA License), and shall cooperate
as reasonably requested by the indemnifying Party (at the expense of the
indemnifying Party) in the defense of the claim. The failure or delay to so
notify the indemnifying Party shall not relieve the

 

21



--------------------------------------------------------------------------------

indemnifying Party of any obligation or liability that it may have to the
indemnitee except to the extent that the indemnifying Party demonstrates that
its ability to defend or resolve such Third Party claim is adversely affected
thereby. No indemnitee shall enter into any settlement of any claim subject to
indemnification under this Article 13 without the prior written consent of the
indemnifying Party with respect thereto, which shall not be unreasonably
withheld, delayed or conditioned.

ARTICLE 14

DISPUTE RESOLUTION

14.01 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the term of this Agreement which relate to either
Party’s rights and/or obligations hereunder. It is the objective of the Parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement in an expedient manner by mutual cooperation and without resort
to litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article 14 if and when a dispute arises under this
Agreement. In the event that a dispute arises between the Parties and such
dispute cannot be resolved, then the dispute shall be referred in writing to the
Chief Executive Officer of PPD and the Global Head of Chemical Manufacturing and
Controls, and the Global Therapeutic Area Head, CV & Metabolism, of Johnson &
Johnson Pharmaceutical Research and Development L.L.C. for negotiation and a
good faith attempt at resolution. If such personnel are unable to resolve such
dispute within thirty (30) days of initiating such negotiations, unless
otherwise agreed by the Parties, such dispute shall be finally settled under
Sections 14.03 and 14.04.

14.02 Governing Law; Jurisdiction. Resolution of all disputes arising out of or
related to this Agreement or the performance, enforcement, breach or termination
of this Agreement and any remedies relating thereto, shall be governed by and
construed under the substantive laws of the State of Delaware, without regard to
conflicts of law or choice of law rules that would provide for application of
the law of a jurisdiction outside Delaware. Subject to the provisions of this
Article 12, all disputes with respect to this Agreement shall be brought and
heard either in the Delaware state courts located in New Castle County,
Delaware, or the federal district court for

 

22



--------------------------------------------------------------------------------

the District of Delaware located in Wilmington, Delaware. The Parties to this
Agreement each consent to the in personam jurisdiction and venue of such courts.
The Parties agree that service of process upon them in any such action may be
made if delivered in person, by courier service, by telegram, by telefacsimile
or by first class mail, and shall be deemed effectively given upon receipt.

14.03 Mediation.

(a) Any dispute, controversy or claim arising out of or related to this
agreement, or the interpretation, application, breach, termination or validity
thereof, including any claim of inducement by fraud or otherwise, which claim
would, but for this provision, be submitted to arbitration shall, before
submission to arbitration, first be mediated through non binding mediation in
accordance with The CPR Mediation Procedure then in effect of the International
Institute for Conflict Prevention and Resolution (CPR) available at
www.cpradr.org/m_proced.htm, except where that procedure conflicts with these
provisions, in which case these provisions control. The mediation shall be
conducted in Wilmington, Delaware and shall be attended by a senior executive
with authority to resolve the dispute from each of the operating companies that
are Parties.

(b) The mediator shall be neutral, independent, disinterested and shall be
selected from a professional mediation firm such as JAMS or CPR.

(c) The Parties shall promptly confer in an effort to select a mediator by
agreement. In the absence of such an agreement within (ten) 10 days of
initiation of the mediation, the mediator shall be selected by CPR as follows:
CPR shall provide the Parties with a list of at least fifteen (15) names from
the CPR Panels of Distinguished Neutrals. Each Party shall exercise challenges
for cause, two peremptory challenges, and rank the remaining candidates within
five (5) working days of receiving the CPR list. The Parties may together
interview the three top ranked candidates for no more than one hour each and,
after the interviews, may each exercise one peremptory challenge. The mediator
shall be the remaining candidate with the highest aggregate ranking.

 

23



--------------------------------------------------------------------------------

(d) The mediator shall confer with the Parties to design procedures to conclude
the mediation within no more than fifteen (15) days after initiation. Under no
circumstances may the commencement of arbitration under Section 12.4 below be
delayed more than fifteen (15) days by the mediation process specified herein
absent contrary agreement of the Parties.

(e) Each Party agrees not to use the period or pendency of the mediation to
disadvantage the other Party procedurally or otherwise. No statements made by
either side during the mediation may be used by the other or referred to during
any subsequent proceedings.

(f) Each Party has the right to pursue provisional, injunctive, or equitable
relief from any court, such as attachment, preliminary, temporary, or permanent
injunction, replevin, etc., to avoid irreparable harm, maintain the status quo,
or preserve the subject matter of the arbitration, even though mediation has not
been commenced or completed. Any period of limitations that would otherwise
expire between the initiation of a mediation and its conclusion shall be
extended until twenty (20) days after the conclusion of the mediation.

14.04 Dispute Resolution Process.

(a) Any dispute, claim or controversy arising from or related in any way to this
Agreement or the interpretation, application, breach, termination or validity
thereof, including any claim of inducement of this Agreement by fraud or
otherwise, and further including any such controversy or claim involving the
parent company, subsidiaries, or affiliates under common control of any Party,
will be submitted for resolution to arbitration pursuant to the Non-Administered
Arbitration Rules then in effect of the International Institute for Conflict
Prevention and Resolution (“CPR”) (available at http://www.cpradr.org), or
successor, except where those rules conflict with these provisions, in which
case these provisions control. The arbitration will be held in Wilmington,
Delaware.

(b) The panel shall consist of three arbitrators chosen from the CPR Panels of
Distinguished Neutrals (unless the Parties agree on the selection of the
arbitrators) each of whom

 

24



--------------------------------------------------------------------------------

shall be a lawyer with at least fifteen (15) years experience with a law firm or
corporate law department of over twenty-five (25) lawyers or who was a judge of
a court of general jurisdiction. In the event the aggregate damages sought by
the claimant are stated to be less than $[*] million, and the aggregate damages
sought by the counterclaimant are stated to be less than $[*] million, and
neither side seeks equitable relief, then a single arbitrator shall be chosen,
having the same qualifications and experience specified above. Each arbitrator
shall be impartial and independent of the Parties and shall abide by the Code of
Ethics for Arbitrators in Commercial Disputes (available at
http://www.adr.org/EthicsAndStandards).

(c) In the event the Parties cannot agree upon selection of the arbitrator(s),
the CPR will select arbitrator(s) as follows: CPR shall provide the Parties with
a list of no less than twenty-five (25) proposed arbitrators (15 if a single
arbitrator is to be selected) having the credentials referenced above. Within
fifteen (15) days of receiving such list, the Parties shall rank at least 65% of
the proposed arbitrators on the initial CPR list, after exercising cause
challenges. The Parties may then jointly interview the five candidates (three if
a single arbitrator is to be selected) with the highest combined rankings for no
more than one hour each and, following the interviews, may exercise one
peremptory challenge each. The panel will consist of the remaining three
candidates (or one, if one arbitrator is to be selected) with the highest
combined rankings. In the event these procedures fail to result in selection of
the required number of arbitrators, CPR shall select the appropriate number of
arbitrators from among the members of the various CPR Panels of Distinguished
Neutrals, allowing each side challenges for cause and one peremptory challenge
each.

(d) The Parties agree to cooperate (i) to attempt to select the arbitrator(s) by
agreement within twenty-five (25) days of initiation of the arbitration,
including jointly interviewing the final candidates, (ii) to meet with the
arbitrator(s) within twenty-five (25) days of selection and (iii) to agree at
that meeting or before upon procedures for discovery and as to the conduct of
the hearing which will result in the hearing being concluded within no more than
six (6) months after selection of the arbitrator(s) and in the award being
rendered within thirty (30) days of the conclusion of the hearings, or of any
post hearing briefing, which briefing will be completed by both sides within
twenty (20) days after the conclusion of the hearings.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

25



--------------------------------------------------------------------------------

(e) In the event the Parties cannot agree upon procedures for discovery and
conduct of the hearing meeting the schedule set forth in paragraph d above, then
the arbitrator(s) shall set dates for the hearing, any post hearing briefing,
and the issuance of the award following the paragraph d schedule as closely as
practical. The arbitrator(s) shall provide for discovery according to those time
limits, giving recognition to the understanding of the Parties that they
contemplate reasonable discovery, including document demands and depositions,
but that such discovery will be limited so that the paragraph d schedule may be
met without difficulty. In no event will the arbitrator(s), absent agreement of
the Parties, allow more than a total of ten days for the hearing or permit
either side to obtain more than a total of forty (40) hours of deposition
testimony from all witnesses, including both fact and expert witnesses, or serve
more than twenty (20) individual requests for documents, including subparts.
There shall be no requests for admission or interrogatories. Multiple hearing
days will be scheduled consecutively to the greatest extent possible. The
arbitrator(s) shall have power to exclude evidence on grounds of hearsay,
prejudice beyond its probative value, redundancy, or irrelevance and no award
shall be overturned by reason of any ruling on evidence. A transcript of the
testimony adduced at the hearing shall be made and shall, upon request, be made
available to either Party.

(f) The arbitrator(s) are expressly empowered to decide dispositive motions in
advance of any hearing, including but not limited to motions to dismiss and
motions for summary judgment, and shall endeavor to decide such motions as would
a Federal District Judge sitting in the jurisdiction whose substantive law
governs as set forth in clause g below.

(g) The arbitrator(s) shall decide the issues presented in accordance with the
substantive law of Delaware and may not apply principles such as “amiable
compositeur” or “natural justice and equity.” The arbitrator(s) shall render a
written opinion stating the reasons upon which the award is based. To the extent
possible, the arbitration hearings and award will be maintained in confidence.

 

26



--------------------------------------------------------------------------------

(h) In the event the award exceeds $[*] million in monetary damages, or grants
any form of equitable relief, or rejects a claim in excess of that amount or for
equitable relief, then the losing Party may obtain review of the arbitrators’
award or decision by a single appellate arbitrator (the “Appeal Arbitrator”)
selected from the CPR Panels of Distinguished Neutrals by agreement or, failing
agreement within ten (10) working days, pursuant to the selection procedures
specified in paragraph d above. If CPR cannot provide such services, the Parties
will together select another provider of arbitration services that can. No
Appeal Arbitrator shall be selected unless he or she commits to adhering to the
time limits provided in paragraph i. Any such review must be initiated by
written notice to the other Party or Parties within twenty (20) days following
the rendering of the award referenced in g above. Such notice will suspend the
effect of the award, which will not be considered a final award unless the
appeal is subsequently abandoned.

(i) The Appeal Arbitrator will review the award applying the same standards of
review that the U.S. Court of Appeals of the Circuit applicable to the
jurisdiction whose substantive law governs as set forth in clause g would apply
to a judgment rendered by a district court after a bench trial. The Appeal
Arbitrator may modify, vacate or affirm the award, or remand to the
arbitrator(s) for further proceedings. The Appeal Arbitrator will consider only
the award, pertinent portions of the hearing transcript and evidentiary record
as submitted by the Parties, opening and reply briefs of the Party pursuing the
review, and the answering brief of the opposing Party, plus a total of no more
than four (4) hours of oral argument evenly divided between the Parties. The
Party seeking review must submit its opening brief within fifty (50) and any
reply brief within ninety (90) days from the date of the award under review,
whereas the opposing Party must submit its responsive brief within seventy-five
(75) days of that date. Oral argument shall take place within three (3) months
after the date of the award under review, and the Appeal Arbitrator shall render
a decision within thirty (30) days following oral argument. The decision of the
Appeal Arbitrator will be considered the final award in the arbitration and will
not be subject to further review, except pursuant to the Federal Arbitration
Act.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

27



--------------------------------------------------------------------------------

(j) The Parties consent to the jurisdiction of the Federal District Court for
the district in which the arbitration is held for the enforcement of these
provisions and the entry of judgment on any award rendered hereunder (including
after review by the Appeal Arbitrator where such an appeal is pursued). Should
such court for any reason lack jurisdiction, any court with jurisdiction may act
in the same fashion.

(k) Each Party has the right before or, if the arbitrator(s) cannot hear the
matter within an acceptable period, during the arbitration to seek and obtain
from the appropriate court provisional, injunctive, or equitable remedies such
as attachment, preliminary or temporary injunction, replevin, etc. to avoid
irreparable harm, maintain the status quo, or preserve the subject matter of the
arbitration.

(l) EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.

14.05 Tolling of Time Periods. In the event that a controversy or claim has been
raised and is in the process of dispute resolution in accordance with Sections
14.02, 14.03 or 14.04, any applicable time period governing the underlying
controversy or claim shall be tolled pending the outcome of the resolution
process after which the time period shall again begin to run.

ARTICLE 15

MISCELLANEOUS

15.01 Entire Agreement; Amendment. This Agreement and the MUDELTA Quality
Agreement, together with the Exhibits hereto, set forth the complete, final and
exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

 

28



--------------------------------------------------------------------------------

15.02 Bankruptcy. All rights and licenses granted under or pursuant to any
section of this Agreement are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the U.S. Bankruptcy
Code. The Parties shall retain and may fully exercise all of their respective
rights and elections under the U.S. Bankruptcy Code. The Parties agree that a
Party that is a licensee of such rights under this Agreement shall retain and
may fully exercise all of its rights and elections under the U.S. Bankruptcy
Code, and that upon commencement of a bankruptcy proceeding by or against the
licensing Party (such Party, the “Involved Party”) under the U.S. Bankruptcy
Code, the other Party (such Party, the “Noninvolved Party”) shall be entitled to
a complete duplicate of or complete access to (as such Noninvolved Party deems
appropriate), any such intellectual property and all embodiments of such
intellectual property, provided the Noninvolved Party continues to fulfill its
payment or royalty obligations as specified herein in full. Such intellectual
property and all embodiments thereof shall be promptly delivered to the
Noninvolved Party (a) upon any such commencement of a bankruptcy proceeding upon
written request therefore by the Noninvolved Party, unless the Involved Party
elects to continue to perform all of its obligations under this Agreement or
(b) if not delivered under (a) above, upon the rejection of this Agreement by or
on behalf of the Involved Party upon written request therefor by the Noninvolved
Party. The foregoing is without prejudice to any rights the Noninvolved Party
may have arising under the U.S. Bankruptcy Code or other applicable law.

15.03 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party (such notice shall specific the nature and
extent of the force majeure event, its anticipated duration and any action being
taken to avoid or minimize its effect). Such excuse shall be continued so long
as the condition constituting force majeure continues and the nonperforming
Party takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include

 

29



--------------------------------------------------------------------------------

conditions beyond the reasonable control of the Parties, including without
limitation, an act of God, government or regulatory acts or restrictions, change
in any standard of medical care, war, acts of terrorism, civil commotion, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of facilities or materials by fire, earthquake, flood,
storm or like catastrophe; provided, however, the payment of invoices due and
owing hereunder shall not be delayed by the Payor because of a force majeure
affecting the Payor.

15.04 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement and shall be
deemed to have been sufficiently given for all purposes if transmitted by
facsimile transmission (with transmission confirmed), mailed by first class
certified or registered mail, postage prepaid (which shall be deemed received by
the other Party on the fifth (5th) business day following deposit in the mail),
express delivery service with tracking (e.g., FedEx) (which shall be deemed
received by the other Party upon delivery) or personally delivered. Unless
otherwise specified in writing, the mailing addresses of the Parties shall be as
described below.

 

For Janssen:    Janssen Pharmaceutica N.V.    Turnhoutseweg 30    2340 Beerse   
Belgium    Telefax:    Attention: Legal With a copy to:    Chief Patent Counsel
   Johnson & Johnson    1 Johnson & Johnson Plaza    New Brunswick    NJ 08933
   Telephone: (732) 524-2448    Telefax: (732) 524-2788    Attention: Phil
Johnson, Esq.

 

30



--------------------------------------------------------------------------------

For PPD:    PPD Therapeutics, Inc.    929 North Front Street    Wilmington, NC
28401-3331    Fax: (910) 762-5820    Attention: General Counsel With a copy to:
   Pharmaceutical Product Development, Inc.    929 North Front Street   
Wilmington, NC 28401-3331    Fax: (910) 762-5820    Attention: General Counsel

15.05 United States Dollars. References in this Agreement to “Dollars” or “$”
shall mean the legal tender of the United States of America.

15.06 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

15.07 Assignment. Except as expressly provided herein, and without limitation of
the Parties’ right to license or sublicense their rights to Licensed Products to
Third Parties, as contemplated by this Agreement, neither Party may assign or
transfer (collectively “assign”) this Agreement, or any rights or obligations
under this Agreement, without the prior written consent of the other, which
consent may be withheld in the consenting Party’s discretion; provided, however,
a Party may make such an assignment without the other Party’s consent (i) to an
Affiliate, provided that such Affiliate agrees in writing to be bound by the
terms and conditions of this Agreement and that the assigning Party remains
liable for the full and complete performance of its obligations arising
hereunder prior to such assignment; (ii) in conjunction with a Change of Control
of such Party; or (iii) in conjunction with the sale of a Party, or all or
substantially all assets of such Party related to the subject matter of this
Agreement, to, or the merger of a Party with, any Third Party. This Agreement
shall be binding upon the successors and permitted assigns of the Parties. Any
assignment or attempted assignment by either Party in violation of the terms of
this Section 15.06 shall be null and void and of no legal effect.

 

31



--------------------------------------------------------------------------------

15.08 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

15.09 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other reasonable acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

15.10 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

15.11 Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

15.12 Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

15.13 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time. All rights, remedies,
undertakings, obligations and agreements contained in this Agreement shall be
cumulative and none of them shall be in limitation of any other remedy, right,
undertaking, obligation or agreement of either Party.

 

32



--------------------------------------------------------------------------------

15.14 Relationship of the Parties. Nothing herein shall be construed to create
any relationship of employer and employee, agent and principal, partnership or
joint venture or any other legal entity, between the Parties or to constitute
one Party as the agent of the other. Each Party is an independent contractor.
Neither Party shall assume, either directly or indirectly, any liability of or
for the other Party. Neither Party shall have the authority to bind or obligate
the other Party and neither Party shall represent that it has such authority.

15.15 No Use of Name. Except as set forth in Article 11 hereof, neither Party
shall use in writing the name of the other Party without the other Party’s
written consent unless such writing simply refers to the existence of this
Agreement or other information such concerning this Agreement that has been
previously publicly disclosed.

15.16 No Implied Licenses. Except as expressly and specifically provided under
this Agreement, the Parties agree that neither Party is granted any implied
rights to or under any of the other Party’s current or future patents, trade
secrets, copyrights, moral rights, trade or service marks, trade dress, or any
other intellectual property rights.

15.17 Third Party Beneficiaries. Except for the rights of the Indemnitees set
forth in Article 13, all rights, benefits and remedies under this Agreement are
solely intended for the benefit of PPD and Janssen, and no Third Party shall
have any rights whatsoever to (i) enforce any obligation contained in this
Agreement; (ii) seek a benefit or remedy for any breach of this Agreement; or
(iii) take any other action relating to this Agreement under any legal theory,
including but not limited to, actions in contract, tort (including but not
limited to negligence, gross negligence and strict liability), or as a defense,
setoff or counterclaim to any action or claim brought or made by the Parties.

[Signature page to follow.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized respective representatives as of the day and year first
above written.

 

PPD Therapeutics, Inc.   Janssen Pharmaceutica, N.V. By:  

 

  By:  

 

Name:     Name:   Title:     Title:   Date:  

 

  Date:  

 

    Janssen Pharmaceutica, N.V.     By:  

 

    Name:       Title:       Date:  

 

 

34



--------------------------------------------------------------------------------

EXHIBIT A

MuDelta [*]

This Work Order, pursuant to the MUDELTA Master Services Agreement between
Janssen Pharmaceutica, N.V. (“Janssen”) and PPD Therapeutics, Inc. (“PPD”) dated
November 16, 2009 (“Agreement”), is entered into and effective on November 16,
2009. PPD is referred to herein as “Sponsor”. The Parties agree that Janssen
shall perform the Services in accordance with this Work Order and is subject to
all the terms and conditions of the Agreement. This Work Order is incorporated
in and made a part of the Agreement identified above. Nothing in this Work Order
shall supersede the terms set forth in the Agreement.

DESCRIPTION OF SERVICES

[*]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Work Order to be
executed by their duly authorized respective representatives as of the day and
year first above written.

 

Janssen Pharmaceutica, N.V.   PPD Therapeutics, Inc. By:  

 

  By:  

 

Name:     Name:   Title:     Title:   Date:  

 

  Date:  

 

Janssen Pharmaceutica, N.V.     By:  

 

    Name:       Title:       Date:  

 

   